Citation Nr: 1523899	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Michael James Kelley, Esq. 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This matter was previously before the Board in January 2015, when it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's last remand, the Veteran was afforded a VA medical opinion in February 2015.  The examiner did not consider whether there was any relationship between the service connected PTSD and hypertension.  There is; however, medical literature suggesting a potential relationship.  Kibler JL, Joshi K, Ma M; Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey, Behav Med. 2009 Winter;34(4).  VA has recognized that there is some evidence to indicate that PTSD is related to cardiovascular disorders, and studies have found an association between PTSD and poor cardiovascular health.  See www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp. 

Accordingly, the appeal is REMANDED for the following:

1.  Ask the examiner who provided the February 2015 opinion to provide an opinion as to whether the claimed hypertension is, as likely as not, caused or aggravated by service connected PTSD.  The examiner should provide reasons for the opinion that take into account medical literature suggesting a link between hypertension and PTSD.

If the examiner finds that PTSD aggravates hypertension, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline for hypertension prior to aggravation.

2.  If the benefits sought remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


